Case 7:20-cv-04712-KMK Document6 Filed 08/07/20 Page 1 of 3

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

AASIR AZZARMI,
Plaintiff,

20-CV-4712 (KMK)

-against-
ORDER OF SERVICE

CHRIS CATANIA, ef al.,

Defendants.

 

 

KENNETH M. KARAS, United States District Judge:

Plaintiff Aasir Azzarmi (“Plaintiff”), proceeding pro se, brings this defamation suit,
invoking the diversity of citizenship statute, 28 U.S.C. § 1332. By order dated August 5, 2020,
the Court granted Plaintiff’s request to proceed without prepayment of fees, that is, in forma
pauperis (“IFP”). (See Dkt. No. 4.)

Because Plaintiff has been granted permission to proceed IFP, he is entitled to rely on the
Court and the U.S. Marshals Service to effect service. See Walker v. Schult, 717 F.3d. 119, 123
n.6 (2d Cir, 2013) (“Generally, a pro se litigant proceeding in forma pauperis is entitled to rely
on the U.S. Marshals Service to effect service.”); see also 28 U.S.C, § 1915(d) (“The officers of
the court shall issue and serve all process . . . in [IFP] cases.”); Fed. R. Civ. P. 4(c)(3) (explaining
that the court must order the Marshals Service to serve defendants if the plaintiff is authorized to
proceed IFP), Although Rule 4(m) of the Federal Rules of Civil Procedure generally requires
that the summons and complaint be served within 90 days of the date the complaint is filed,
Plaintiff is proceeding IFP and could not have served the summons and complaint until the Court
reviewed the complaint and ordered that a summons be issued. The Court therefore extends the
time to serve until 90 days after the date the summons is issued, If the complaint is not served

within that time, Plaintiff should request an extension of time for service. See Meilleur v. Strong,

 

 
Case 7:20-cv-04712-KMK Document 6 Filed 08/07/20 Page 2 of 3

682 F.3d 56, 63 (2d Cir. 2012) (holding that it is the plaintiffs responsibility to request an
extension of time for service); see also Murray v. Pataki, 378 F. App’x 50, 32 (2d Cir, 2010)
(“As long as the [plaintiff proceeding IFP] provides the information necessary to identify the
defendant, the Marshals’ failure to effect service automatically constitutes ‘good cause’ for an
extension of time within the meaning of Rule 4(m),”).

To allow Plaintiff to effect service on Defendant Chris Catania through the U.S. Marshals
Service, the Clerk of Court is instructed to fill out a U.S. Marshals Service Process Receipt and
Return form (*USM-285 form”) for this Defendant, The Clerk of Court is further instructed to
issue a summons and deliver to the Marshals Service all the paperwork necessary for the
Marshals Service to effect service upon these defendants.

Plaintiff must notify the Court in writing if his address changes, and the Court may
dismiss the action if Plaintiff fails to do so.

In light of the current global health crisis, parties proceeding pro se are encouraged to
submit all filings by email to Temporary_Pro_Se_Filing@nysd.uscourts.gov. For more
information, including instructions on this email service for pro se parties, please visit the
Court’s website at nysd.uscourts.gov.

SO ORDERED,

Dated: August “} , 2020 fy
White Plains, New York } — AGE oy
a sees eal

KENNETH M. KARAS
United States District Judge

 

 

 
Case 7:20-cv-04712-KMK Document6 Filed 08/07/20 Page 3 of 3

DEFENDANT AND SERVICE ADDRESS

Chris Catania
Subsurface Technologies
40 Stone Castle Road
Rock Tavern, NY 12575

 
